338 F.2d 127
Calvin C. GREEN, Appellant,v.UNITED STATES of America, Appellee.
No. 21272.
United States Court of Appeals Fifth Circuit.
November 6, 1964.
Certiorari Denied February 1, 1965.

See 85 S. Ct. 731.
Robert E. Varner, Montgomery, Ala., for appellant.
J. O. Sentell, Asst. U. S. Atty., Ben Hardeman, U. S. Atty., Montgomery, Ala., for appellee.
Before RIVES, WISDOM and BELL, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of possessing and transporting non-tax paid distilled spirits. 26 U.S.C.A. § 5205(a) (2). The record discloses a sufficiency of evidence to warrant the verdict of guilty, and jury instructions free from error in the particulars charged.


2
It follows that the judgment appealed from should be and it is affirmed.